Title: From George Washington to William Pearce, 3 January 1796
From: Washington, George
To: Pearce, William


          
            Mr Pearce
            Philadelphia 3d Jan. 1796.
          
          Your letter of the 27th with the reports came to hand yesterday—and I am glad to find you have met with a supply of twine in Alexandria, as there is no prospect that has yet opened, of getting it from hence in time and I have no doubt that under all chances fishing yourself will be more profitable than hiring out the landing for Sixty pounds.
          I am not disposed to take any thing less for my flour than it sells at here (allowing for freight and Insurance) for if it is well manufactured, it will pass Inspection in this Market, and of course command the price of other flour, without the credit which is required in Alexandria and would be for my interest to bring it hither, rather than sell at an under rate. In any case, however, I request that Davenport may hasten the grinding as much as possible, that you may be enabled to take the advantage of a Vessels wanting a quantity to disp⟨a⟩tch her, and the badness of the roads, which may prevent its coming from the upper country by land; which must be the case now, from the openess of the winter, hitherto; and will be the case in the spring when it is breaking up which circumstances are favorable for a good sale if you keep a good lookout.
          My letter to you, must have been opened after it went from me, for I think it never could have left my hands without a Seal. But letters for sometime past have been opened, to come at Bank & Post notes; and some persons are now under trial for this practice. I am Your friend &ca
          
            Go: Washington
          
        